MEMORANDUM OPINION
                                         No. 04-11-00755-CV

               IN RE Carlos Y. BENAVIDES, JR. and wife, Leticia R. BENAVIDES

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 26, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 18, 2011, relators filed a petition for writ of mandamus and a motion for

emergency relief. The court has considered relators’ petition for writ of mandamus and is of the

opinion that relators have not demonstrated they are entitled to the relief sought. Accordingly,

the petition for writ of mandamus and motion for emergency relief are DENIED. See TEX. R.

APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2011PB681L2, styled In the Matter of the Guardianship of Carlos
Benavides, Jr., An Incapacitated Person, pending in the County Court at Law No. 2, Webb County, Texas, the
Honorable Jesus Garza presiding.